Citation Nr: 1103317	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  08-21 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to August 1982, 
September 1984 to February 1985, and September 2004 to September 
2005, including service in Kuwait and Iraq from September 2004 to 
August 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the above claim.  In September 2010, 
the Veteran testified at a hearing before the undersigned 
Veterans Law Judge.   

The Board notes that, following the February 2006 denial of 
service connection, in a February 2007 rating decision and a May 
2008 statement of the case, the RO characterized the issue on 
appeal as whether new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for bilateral 
hearing loss.  However, the Board points out that because the 
Veteran submitted a timely notice of disagreement to the February 
2006 denial of service connection for bilateral hearing loss in 
November 2006 (i.e., within one year of notice of the 
determination), the February 2006 rating decision did not become 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2010).  Accordingly, the submission of new and material 
evidence is not required for the Board to address the merits of 
the claim, and the issue is as stated on the cover page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  For the reasons set forth below, the Board finds 
that additional development is required in this case.  
Specifically, on remand, the Veteran should be afforded new VA 
audiological examination and any recent VA treatment records 
pertaining to his hearing loss should be obtained.  

At the outset, the Board notes that, under VA regulations, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2010).  

In this case, comparing the results of the Veteran's September 
2004 and August 2005 hearing evaluations, it is clear that the 
Veteran's hearing did worsen during his time in service.  
Moreover, the results of the Veteran's August 2005 audiological 
evaluation reveal that the Veteran had some hearing loss upon 
separation from service.  See Hensley v. Brown, 5 Vet. App. 155 
(1993) (stating that "the threshold for normal hearing is from 0 
to 20 [decibels], and higher threshold levels indicate some 
degree of hearing loss").  However, to date, the Veteran's 
audiological test results fail to show that he has hearing loss 
in accordance with VA standards.  See 38 C.F.R. § 3.385.  In this 
regard, the Board notes that the only post-service hearing 
evaluations of record are the November 2005 and October 2006 VA 
audiological examinations.  Significantly, however, at his 
September 2010 Board hearing, the Veteran reported that his 
hearing has worsened since the most recent VA examination, which 
was conducted in October 2006.  As such, the Board finds that 
another VA audiological examination is necessary to determine 
whether the Veteran has a hearing disability under VA standards.  
See 38 U.S.C.A. § 5103A (d) (West 2002) (VA must obtain a medical 
examination or opinion when such is necessary to make a decision 
on a claim).  

As this case is being remanded for the foregoing reason, all 
relevant records, including any recent VA treatment records 
pertaining to the Veteran's hearing loss, should also be obtained 
on remand.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's 
complete treatment records for hearing loss, 
including copies of audiometric test results, 
from the Worcester, Massachusetts, VA Medical 
Center, dated from April 2006, forward.  If 
any records cannot be obtained after 
reasonable efforts have been made, the RO/AMC 
shall issue a formal determination that such 
records do not exist or that further efforts 
to obtain such records would be futile, which 
should be documented in the claims file. 

2.  Then, schedule the Veteran for a VA 
audiological examination.  The examiner 
should be provided with and review the 
Veteran's claims folder in conjunction with 
the examination.  

Appropriate testing, including a controlled 
speech discrimination test (Maryland CNC) and 
a puretone audiometry test, should be 
conducted.  The examiner should specifically 
report the auditory thresholds in the 
frequencies 500, 1000, 2000, 3000, and 4000 
Hertz for both ears.  

The examiner should offer an opinion as to 
whether it is at least as likely as not (50 
percent or greater probability) that any 
hearing loss had its onset during active 
service or is related to any in-service 
disease, event, or injury, including noise 
exposure.  In doing so, the examiner should 
discuss the significance, if any, of the 
Veteran's decreased hearing acuity during his 
time in service, as evidenced by his in-
service audiological test results.  

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached

3.  After completion of the above, review the 
examination report.  If the requested 
examination does not include adequate 
responses to the specific opinions requested, 
the report must be returned to the examiner 
for corrective action.

4.  Finally, readjudicate the Veteran's claim 
on appeal.  If the claim remains denied, 
provide the Veteran and his representative 
with a supplemental statement of the case and 
allow an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


